     CASE 0:19-cv-00042-ECT-DTS Document 15 Filed 09/04/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Richard Willmar Rapatt,                              File No. 19-cv-00042 (ECT/DTS)

             Petitioner,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Glenn Whiteford,

           Respondent.
________________________________________________________________________

      Petitioner Richard Willmar Rapatt commenced this action pro se by filing a petition

for a writ of habeas corpus. Pet. [ECF No. 1]. He has since filed an amended petition.

ECF No. 9. The case is before the Court on a Report and Recommendation [ECF No. 12]

issued by Magistrate Judge David T. Schultz. Magistrate Judge Schultz recommends

denying Rapatt’s petition and not granting a certificate of appealability. R&R at 6. Rapatt

filed objections to the Report and Recommendation as well as an affidavit in support of his

objections. ECF Nos. 13–14. Because Rapatt has objected, the Court is required to review

the Report and Recommendation de novo pursuant to 28 U.S.C. § 636(b)(1) and Local

Rule 72.2(b)(3). The Court has undertaken that de novo review and has concluded that

Magistrate Judge Schultz’s analysis and conclusions are correct.

      Therefore, based upon all of the files, records, and proceedings in the above-

captioned matter, IT IS ORDERED THAT:

      1.     The Objections to the Report and Recommendation [ECF No. 13] are

OVERRULED;
     CASE 0:19-cv-00042-ECT-DTS Document 15 Filed 09/04/19 Page 2 of 2



      2.    The Report and Recommendation [ECF No. 12] is ACCEPTED in full;

      3.    The Amended Petition [ECF No. 9] is DENIED; and

      4.    A certificate of appealability shall NOT BE GRANTED.

              LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: September 4, 2019            s/ Eric C. Tostrud
                                    Eric C. Tostrud
                                    United States District Court




                                       2
